     Case 8:20-cv-02379-CJC-DFM Document 11 Filed 01/24/21 Page 1 of 3 Page ID #:71



 1 Philip H. Stillman, Esq. SBN# 152861
   STILLMAN & ASSOCIATES
 2 3015 North Bay Road, Suite B
   Miami Beach, Florida 33140
 3 Tel. and Fax: (888) 235-4279
   pstillman@stillmanassociates.com
 4
   Attorneys for Defendants APPLE TEN SPE CAPISTRANO, INC. and
 5 RESIDENCE INN BY MARRIOTT, LLC
 6
                                UNITED STATES DISTRICT COURT FOR THE
 7
                                   CENTRAL DISTRICT OF CALIFORNIA
 8
                                                        Case No.: 8:20-cv-02379-CJC-DFM
 9 GILBERT SALINAS,                   )
                                      )
10                          Plaintiff,)                 NOTICE OF MOTION AND MOTION
   v.                                 )                 TO DISMISS COMPLAINT
11                                    )
   APPLE TEN SPE CAPISTRANO, INC.,    )                 Date:            March 8, 2021
12 a California Corporation; RESIDENCE)                 Time:            1:30 P.M.
   INN BY MARRIOTT, LLC, a Delaware   )                 Courtroom:       9B
13 Limited Liability Company,         )
                                      )
14                     Defendants.    )                 Hon. Cormac J. Carney
                                      )
15                                    )
   __________________________________ )
16
17
18
19
20
21
22
23
24
25
26
27
28

     Notice of Motion and Motion to Dismiss Complaint
     Case 8:20-cv-02379-CJC-DFM Document 11 Filed 01/24/21 Page 2 of 3 Page ID #:72



 1 TO PLAINTIFF AND HIS ATTORNEYS OF RECORD:
 2            PLEASE TAKE NOTICE THAT on March 8, 2021, or as soon thereafter as the
 3 matter may be heard in Courtroom 9B of the above-entitled court, Defendants APPLE TEN
 4 SPE CAPISTRANO, INC. and RESIDENCE INN BY MARRIOTT, LLC will and hereby
 5 do move to dismiss the Complaint in its entirety, pursuant to Fed. R. Civ. P. 12(b)(6). All of
 6 the asserted claims arise from Plaintiff’s visit to the Defendants’ reservations website (the
 7 “Website”), and Plaintiff’s claim that the Website fails to provide sufficient information
 8 about the accessible features in the accessible guestrooms in violation of the Americans
 9 with Disabilities Act and California’s Unruh Civil Rights Act. The Complaint lacks
10 sufficient factual allegations under applicable pleading standards to establish a plausible
11 entitlement to relief with respect to any of the claims asserted.
12            This motion is based on this Notice and the accompanying Memorandum of Points
13 and Authorities, Request for Judicial Notice, all pleadings and documents on file herein,
14 and on such other and further evidence as may be presented at or before the hearing on
15 this matter.
16            This motion is made following the conference of counselwhich took place on
17 December 4, 2020.
18            WHEREFORE, defendants APPLE TEN SPE CAPISTRANO, INC. and
19 RESIDENCE INN BY MARRIOTT, LLC respectfully request that this Court dismiss the
20 Complaint with prejudice and without leave to amend.
21                                          Respectfully Submitted,
22                                          STILLMAN & ASSOCIATES
23
24 Dated: January 24, 2021                  By:_____________________
                                               Philip H. Stillman, Esq.
25                                             Attorneys for Defendant
                                               APPLE TEN SPE CAPISTRANO, INC. and
26                                             RESIDENCE INN BY MARRIOTT, LLC
27
28

     Motion to Dismiss Complaint                  -1-
     Case 8:20-cv-02379-CJC-DFM Document 11 Filed 01/24/21 Page 3 of 3 Page ID #:73



 1                                        PROOF OF SERVICE
 2            I, the undersigned, certify under penalty of perjury that on January 24, 2021 or as
 3 soon as possible thereafter, copies of the foregoing Motion to Dismiss, Memorandum of
 4 Points and Authorities, the Request for Judicial Notice and Proposed Order was served
 5 electronically by the Court’s ECF notice to all persons/entities requesting special notice or
 6 otherwise entitled to the same.
 7                                            By: /s/ Philip H. Stillman
                                              Attorneys for
 8                                            APPLE TEN SPE CAPISTRANO, INC. and
                                              RESIDENCE INN BY MARRIOTT, LLC
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Motion to Dismiss Complaint                     -1-
